Citation Nr: 0516151	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
hammertoes of the right foot.

2. Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, in a January 2004 rating 
decision, the RO increased the rating for lumbosacral strain 
to 40 percent, effective from the date of receipt of the 
claim.  

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 


FINDINGS OF FACT

1. The hammertoe deformity of the second, third, fourth, and 
fifth toes of the right foot more nearly approximate the 
criteria of toes tending to dorsiflexion and marked 
tenderness under the metatarsal heads. 

2. Lumbosacral strain is manifested by severe limitation of 
flexion, extension, and lateral movement, but ankylosis is 
not shown. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for hammertoes of the 
right foot are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5278, 5284 (2004).



2.  The criteria for an initial rating higher than 40 percent 
for lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 2004); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

On the claim for increase for lumbosacral strain, under 38 
U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the RO must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which VA has already given the § 5103(a) notice, in this 
case, pre-adjudicatory VCAA notice was provided on the issue 
of service connection of lumbosacral strain, and VA receives 
a notice of disagreement that raises a new issue, that is, 
the rating for the disability, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but §  5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003. 

For this reason, no further VCAA notice is needed on the 
claim for increase for lumbosacral strain. 

On the claim for increase for hammertoes, the pre-
adjudicatory VCAA notice was provided by letter, dated in 
July 2002.  In the letter, the RO notified the veteran that 
VA would obtain records of VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
The veteran was informed that VA would obtain any records he 
identified and that he could also submit evidence. He was 
given 30 days to respond. In the May 2003 statement of the 
case, the RO provided the veteran notice of the criteria for 
a higher rating for hammertoes, equating to evidence needed 
to substantiate the claim, and the provision of 38 C.F.R. § 
3.159, to provide any evidence in the claimant's possession 
that pertained to a claim. 

Regarding the timing of the notice as to the evidence needed 
to substantiate the claim for increase and of the provisions 
of § 3.159, which came after the initial adjudication of the 
claim, the RO's action cured the error in the timing of the 
notice because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, and he did submit additional argument and he 
addressed the issue at his hearing.  Mayfield v. Nicholson, 
19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 


obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for the deciding of the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, the veteran was not prejudiced by either 
the delay in providing the full VCAA content-complying notice 
or the content of the VCAA notice because neither affected 
the essential fairness of the adjudication, and no further 
action is needed to ensure compliance with the duty to notify 
under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO scheduled the veteran for VA 
examinations and copies of those reports have been associated 
with the claims file.  As the veteran has not identified any 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

General Principles for Rating Disabilities 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. 

1.	Hammertoes 
Factual Background

In a March 1972 rating decision, the RO granted service 
connection for hammertoes of the right foot and assigned a 
ten percent rating under Diagnostic Code 5282.  The 10 
percent rating has remained in effect and unchanged since 
then. 

The veteran's current claim was received in May 2002. 

The evidence of record is summarized as follows. 

X-rays of the right foot by VA in April 2001 revealed soft 
tissue swelling with sublaxation of the second, third, fourth 
and fifth metatarsophalangeal joints.  

On VA examination in September 2002, history included surgery 
on the toes of the right foot in service with no movement of 
toes following the surgery.  The veteran complained of severe 
pain in the toes, recurring calluses on the ventral surface 
of the foot, and pain in the ankle and in the heel of the 
right foot.  The examiner reported that the veteran limped 
and was unable to heel and toe walk because of weakness of 
the right foot.  The second, third, fourth, and fifth toes 
were about one-half inch shorter than those on the left.  The 
tops of the toes were extremely sensitive to palpation.  
There was a callus on the ventral surface of the right foot 
proximal to the right first and second toes and another 
callus proximal to the right fourth toe.  There was no 
extension or flexion of the toes.  The diagnosis was 
hammertoe deformity of the right second, third, fourth, and 
fifth toes with surgical correction in 1969 with pain in the 
toes, calluses on the ventral surface of the right foot, and 
no movement of the right second, third, fourth, and fifth 
toes.  

On VA examination in November 2003, history included surgical 
excision of the proximal phalanges of the right second, 
third, fourth, and fifth toes.  The examiner reported that 
the veteran walked with a limp and he used a cane for his 
abnormal gait and for support.  Physical examination revealed 
that the veteran had shorten right second, third, fourth, and 
fifth toes.  He had calluses around the second and fifth 
metatarsals.  The calluses were approximately one centimeter 
in diameter and tender.  He had no movement of the toes.  The 
diagnosis was hammertoes and calluses of the right foot. 

During the February 2005 hearing, the veteran testified that 
his foot problem is extremely severe because it is difficult 
for him to stand or walk for an extended period of time due 
to pain.  He stated that he can walk about a mile a day, 
after which he has to stop due to pain, that he can stand for 
about 15 minutes, and that at work he walks and stands 
frequently which causes foot pain.  

He also testified that he walks on the ball of his foot all 
the time because his toes do not touch the floor.  When 
walking he places all his weight on the ball of his foot and 
big toe.  He stated that his has changed his gait and that he 
walked with a limp.  

Analysis 

The hammertoes of the right second, third, fourth, and fifth 
toes are currently rated 10 percent disabling under 
Diagnostic Code (DC) 5282.  Under DC 5282, the maximum 
schedular rating for hammertoes of one foot without claw foot 
is 10 percent. 

Another applicable Diagnostic Code is DC 5278 (claw foot).  
Under DC 5278, the criteria for a 20 percent rating for one 
foot are all toes tending to dorsiflexion, limitation of 
dorsiflexion of the ankle to a right angle, shortened fascia, 
and marked tenderness under the metatarsal heads.  The 
criteria for 30 percent rating for one foot are marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, and marked varus 
deformity. 

In light of the findings on VA examinations of foot calluses, 
shorten toes, and no movement in the second, third, fourth, 
and fifth toes, as well, as evidence of a limp and altered 
weight bearing, and functional loss to pain, the Board finds 
that the impairment more nearly approximates the criteria for 
a 20 percent rating under DC 5278.  However, in the absence 
of findings approximating marked contraction with dropped 
foot and very painful callosities, the criteria for a 30 
percent under DC 5278 have not been met. 

2. Lumbosacral Strain
Factual Background 

In the October 2002 rating decision, the RO granted service 
connection for lumbosacral strain, secondary to the service-
connected hammertoe deformity, and assigned a 10 percent 
rating under Diagnostic Code 5295.  Later, while on appeal, 
in a January 2004 rating decision, the RO increased the 
rating to 40 percent under Diagnostic Code 5295. 

The evidence of record is summarized as follows. 

X-rays of the lumbosacral spine by VA in April 2001 were read 
as normal. 

VA records from January 2002 to April 2002 disclose that the 
veteran was treated for back pain.  

On VA examination in September 2002, the veteran stated that 
his back pain has gradually gotten worse over the years and 
that walking or standing aggravated the pain.  Evaluation of 
the low back revealed extension to 20 degrees, flexion to 45 
degrees, and lateral movement in each direction to 20 
degrees.  The impression was chronic lumbosacral strain with 
moderate symptoms. 
On VA examination in November 2003, flexion was to 60 
degrees, extension to 10 degrees of extension, and 10 degrees 
of right and left lateral flexion.  All movements of the back 
caused pain.  The impression was lumbosacral strain.  

During the February 2005 hearing, the veteran testified that 
his back hurts constantly because of his gait and limp.  He 
stated that the can lift 15 to 20 pounds, but lifting more 
weight than that created pain.  He indicated that he could 
only stand for 15 minutes and that after driving long 
distances his back hurt. 

Analysis

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Lumbosacral strain is currently rated 40 percent, effective 
from the date of his claim.  

During the appeal, the criteria for rating a spinal 
disability were revised, effective September 26, 2003.  In 
the March 2004 supplemental statement of the case, the RO 
notified the veteran of the revised criteria.  

Under DC 5295 in effective prior to September 26, 2003, the 
40 percent rating was the maximum schedular rating for 
lumbosacral strain.  A rating higher than 40 percent was 
permissible under DC 5289 for unfavorable ankylosis of the 
lumbar spine.  

Effective September 26, 2003, the Diagnostic Codes for rating 
disabilities of the spine were re-designated as Diagnostic 
Codes 5235 to 5243, including lumbosacral strain.  

Effective September 26, 2003, the highest rating for 
limitation of motion of lumbar spine is 40 percent.  The 
criterion for a 50 percent rating is unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243. 

The Board now will address the disability under the old and 
new criteria.

Under the old DC 5295, since 40 percent was the maximum 
rating for lumbosacral strain, the Board must consider other 
potentially applicable diagnostic codes.  In this case, the 
next higher rating based on limitation of motion required 
ankylosis of the lumbosacral spine, DC 5289, which has not 
been shown.  Consequently, a rating higher than 40 percent 
was not warranted under either the old DC 5295 or old DC 
5289. 

Considering lumbosacral strain under the new criteria, again 
the current 40 percent rating is the highest schedular rating 
based on limitation of motion.  The criteria for the next 
higher rating, 50 percent, requires ankylosis of the spine, 
which is not shown. 

The Board has also considered whether the veteran is entitled 
to a rating for lumbosacral strain on an extraschedular 
basis, however, the evidence does not show that the service-
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

Because the preponderance of the evidence is against the 
claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

A 20 percent rating for hammertoes of the right foot is 
granted subject to the regulations governing the payment of 
monetary benefits.

A rating in excess of 40 percent for lumbosacral strain is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


